In the Supreme Court of Georgia



                                           Decided: October 5, 2015


          S15Y1288. IN THE MATTER OF HUGH O. NOWELL.

      PER CURIAM.

      This disciplinary matter is before the Court on the Report and

Recommendation of the special master, Curtis L. Hubbard, Jr., recommending

that the Court accept the petition for voluntary discipline filed by Hugh O.

Nowell (State Bar No. 547375), which was filed after the State Bar filed a

formal complaint.

      Nowell became a member of the Bar in 1979. The facts, as admitted by

him and as found by the special master following a hearing, show that in May

2012 and January 2013, Nowell testified falsely in two depositions that were

taken in a civil suit filed against a corporate entity and several testamentary

trusts; Nowell was general counsel and/or an officer at the relevant times of the

corporate entity and was trustee of the trusts. The false testimony was material

to the merits of the litigation, and Nowell gave the testimony knowing it was

false because he believed that truthful answers would help the plaintiff and
would hurt the defendants with whom he was affiliated. Several months after

the second deposition, Nowell came to experience great remorse and, in April

2013, submitted to the court an affidavit confessing to and correcting his false

testimony. In May 2013, Nowell self-reported his misconduct to the State Bar.

In June 2013, he was deposed again and testified truthfully. The trial court in

that case ultimately granted summary judgment against the plaintiff, for reasons

unrelated to Nowell’s false testimony. Nowell’s disclosure to the trial court of

his misconduct was of his own volition, and but for his coming forward, his

misconduct could have remained undiscovered.

      The special master concluded, and we agree, that Nowell acted with a

dishonest motive and violated Rules 4.1 (a) and 8.4 (a) (4) of the Georgia Rules

of Professional Conduct found in Bar Rule 4-102 (d), both of which are

punishable by disbarment. There are, however, several mitigating factors:

Nowell has no prior discipline; he made a timely good faith effort to rectify the

consequences of his misconduct; he made a full and free disclosure and was

cooperative in the disciplinary proceedings; he has a professional reputation for

truthfulness, integrity, and fair and honest dealings, as shown by the evidence

at the hearing; and he has demonstrated great remorse for his conduct.

                                        2
      In light of these mitigating factors and reiterating that we decide each

disciplinary case “on its own facts,” In the Matter of Skandalakis, 279 Ga. 865,

866 (621 SE2d 750) (2005), we conclude that the special master’s

recommendation of a two-month suspension and a public reprimand is the

appropriate one. See generally, In the Matter of Wilkinson, 284 Ga. 548 (668

SE2d 707) (2008) (public reprimand and one-month suspension where attorney

admitted wrongdoing in allowing false statements to be made to two tribunals);

In the Matter of Wright, 291 Ga. 841 (732 SE2d 275) (2012). (public reprimand

and six-month suspension where attorney made false statements to two

tribunals, but refused to admit wrongdoing). As the special master noted,

“[m]embers of the Bar should be encouraged to report their own misconduct, to

take substantive remediating actions on their own initiative, and to voluntarily

accept the disciplinary consequences of their actions[, and the] imposition of too

severe a penalty would inappropriately [hinder] that goal.”

      Accordingly, it is hereby ordered that Hugh O. Nowell be suspended from

the practice of law in the State of Georgia for a period of two months, effective

as of the date of this opinion. Additionally, the Court hereby orders that Nowell

be administered a public reprimand in open court pursuant to Bar Rules 4-102

                                        3
(b) (3) and 4-220 (c). Nowell is reminded of his duties pursuant to Bar Rule 4-

219 (c).

      Petition for voluntary discipline accepted. Two-month suspension and

public reprimand. All the Justices concur.




                                       4